Citation Nr: 0502450	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  04-21 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis.

2.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 (2004).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2003 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On November 24, 2004, the veteran appeared and testified at a 
hearing by videoconference before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.

At the hearing in November 2004, the veteran testified that 
he was currently being treated for sinusitis and that during 
his active service it was thought that his allergic rhinitis 
and sinusitis were related.  The Board finds that the 
veteran's testimony raised an issue of entitlement to 
expansion of the grant of service connection for allergic 
rhinitis to include sinusitis.  That claim, which is not 
inextricably intertwined with the current appeal, is referred 
to the RO for appropriate action.  

The issue of entitlement to an evaluation in excess of 10 
percent for allergic rhinitis is  addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Incision and drainage of a right buttock abscess in May 2003 
did not necessitate at least one month of convalescence and 
was not productive of severe postoperative residuals.



CONCLUSION OF LAW

A temporary total evaluation under the provisions of 
38 C.F.R. § 4.30 is not warranted.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 4.30 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

Two VCAA notice letters sent by the RO to the veteran in 
April 2003 informed him that evidence was needed to show that 
his skin disorder of the right thigh/buttock had worsened.  
The RO's letters notified the veteran of the evidence which 
VA had obtained and requested that he identify or submit 
evidence of medical treatment for the conditions which are 
the subject of his claims.  The veteran was provided contact 
information if he had questions or needed assistance.  A 
statement of the case furnished to the veteran in May 2004 
set forth 38 C.F.R. § 3.159, VA assistance in developing 
claims, and the provisions of 38 C.F.R. § 4.30.  The 
statement of the case advised the veteran of the reasons and 
bases for the continued denial of his claims.  

The RO's letters to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did advise him that it 
was his ultimate responsibility to support his claim with 
appropriate evidence such that any deficiency in the wording 
of the notice was a harmless error.  The Board also finds 
that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

With regard to the issue of entitlement to a temporary total 
rating, VA has fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the records of the veteran's May 2003 
incision and drainage of an abscess on the right buttock and 
of the follow-up care.  The veteran and his representative 
have not identified any additional evidence relevant to that 
claim on appeal.  The Board, therefore, finds that further 
assistance is not required on that issue, which is ready for 
appellate review.  


II. Legal Criteria

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  38 C.F.R. § 4.30 (2004).

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in: (1) surgery necessitating at least one month of 
post-operative convalescence); (2) surgery with severe post- 
operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (2004).



III. Factual Background and Analysis

VA outpatient treatment records in April 2002 noted that the 
veteran had a long history of peri-anal abscesses and that he 
had had repeated episodes of infection and drainage.  It was 
noted that he had a small recurrent abscess on the right 
buttock.  At a VA outpatient clinic, the veteran underwent 
incision and drainage of the abscess.  Twenty cc. of purulent 
material was expressed.  The area was packed with iodophorm 
gauze.  There were no complications.

In May 2003, the veteran was admitted to a VA Medical Center 
for evaluation and treatment of a recurrent abscess on the 
right buttock which had been a problem for him for the past 
20 years.  The associated symptoms of the abscesses had been 
pressure, bleeding, and purulent drainage.  The veteran had 
required numerous pads to soak up the drainage on a daily 
basis.  On May 6, 2003, the veteran underwent incision and 
drainage of the right buttock abscess.  Post-operatively, 
dressings at the surgical site were changed on a daily basis 
with the wound continuing to look clean, dry, and intact.  On 
May 15, 2003, only one single tract as well as the most 
medial and largest of the three incisions which had been 
performed remained to be packed.  The veteran was doing well.  
The packings and dressing changes were being done without 
pain medication.  The veteran was ambulating without 
difficulty.  He had no complaints and it was decided that he 
was suitable to be discharged to home and able to return to 
work.  He was instructed to follow up in the surgical clinic 
in two weeks.  

In early June 2003, at a VA outpatient clinic, the veteran 
was seen for follow-up of the May 2003 incision and drainage 
of the right buttock abscess.  He stated that he was no 
longer packing the surgical wounds because there was nothing 
to pack.  He was taking sitz baths and wearing pads over the 
wounds.  He had completed a course of antibiotic therapy.  He 
reported having minimal drainage from the wounds.  On 
examination, there were two lateral wounds on the right 
buttock, which were mildly tender to touch.  There was 
minimal drainage and mild erythema around the wounds.  The 
assessment was that the veteran's condition was improving.  
He was instructed to continue taking sitz baths and using 
pads.

At the hearing in November 2004, the veteran testified that 
he still had drainage from the site of the May 2003 incision 
and drainage of the right buttock abscess.  He also stated 
that the abscess had "migrated" to other parts of his body.  
(Transcript, p. 8).  He stated that he was being treated for 
boils and abscesses.

The veteran is not entitled to a temporary total evaluation 
under 38 C.F.R. § 4.30 because the report at hospital 
discharge in May 2003 did not establish that the surgery of 
the right buttock abscess necessitated at least one month of 
convalescence.  Indeed, the medical finding at the veteran's 
hospital discharge was that he could return to work.  The 
veteran is also not entitled to a temporary total evaluation 
under 38 C.F.R. § 4.30 because he did not have surgery with 
severe postoperative residuals such as incompletely healed 
surgical wounds.  Although the veteran contends that the 
continued drainage from the site of the May 2003 incision and 
drainage demonstrates an incompletely healed surgical wound, 
the physicians who treated him and examined him in May-June 
2003 made no such finding.  Furthermore, there is no 
competent medical evidence of record that any abscesses which 
the veteran developed subsequent to the May 2003 surgical 
procedure are residuals of that procedure.  As a layman, the 
veteran is not qualified to offer an opinion on a question of 
medical diagnosis or medical causation, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), and so his 
testimony in that regard is not probative.  In sum, the 
criteria for a temporary total evaluation under 38 C.F.R. 
§ 4.30 have not been met, and entitlement to that benefit is 
not established.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 (2004) is denied.


REMAND

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

38 C.F.R. § 4.97, Diagnostic Code 6522 provides that an 
evaluation of 10 percent is warranted for allergic rhinitis 
without polyps but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  An evaluation of 30 percent requires allergic or 
vasomotor rhinitis with polyps.

Although a VA nose, sinus, larynx, and pharynx examination in 
May 2003 found no evidence of nasal polyps, at the hearing in 
November 2004, the veteran testified that one week prior to 
the hearing he had seen an ear, nose, and throat (ENT) 
specialist who told the veteran that he wanted to get a CT 
scan to determine the extent of the veteran's nasal blockage.  
The veteran also testified that ten years earlier another 
doctor had told him that he had early nasal polyps.  Records 
of any findings by the physicians to whom the veteran 
referred in his testimony are not of record but would be 
pertinent to his claim for an increased rating for allergic 
rhinitis.  The veteran also stated that he has been receiving 
medical treatment at the VA outpatient clinic in Belleville, 
Missouri.  Further development is thus indicated, and this 
case will be remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should request that the 
veteran identify the names and addresses 
of the physicians he referred to in his 
testimony at the hearing in November 2004 
(a physician he consulted ten years 
earlier concerning his allergic rhinitis 
and an ENT specialist he saw one week 
prior to the hearing.)  After obtaining 
any necessary releases from the veteran, 
the AMC should attempt to obtain copies 
of pertinent clinical records from the 
physicians.  The AMC should also obtain 
copies of the veteran's treatment records 
since May 2003 from the VA Outpatient 
Clinic, Belleville, Missouri, and the 
John Cochran VA Medical Center in St. 
Louis.

2.  In the event that records obtained 
from the physicians show the veteran 
having nasal polyps, the AMC should 
arrange for the veteran to undergo a VA 
nose, sinus, larynx, and pharynx 
examination to determine the current 
severity of allergic rhinitis and, in 
particular, whether the veteran currently 
has nasal polyps.

3.  The AMC should then readjudicate the 
veteran's claim.  If the AMC denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	William Steyn
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


